UNITED STATESSECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 6-K REPORT OF FOREIGN PRIVATE ISSUER PURSUANT TO RULE 13a-16 OR 15d-16 UNDER THE SECURITIES EXCHANGE ACT OF 1934 For the month of November, 2011 Commission File Number: 001-34476 BANCO SANTANDER (BRASIL) S.A. (Exact name of registrant as specified in its charter) Avenida Presidente Juscelino Kubitschek, 2041 and 2235Bloco A – Vila OlimpiaSão Paulo, SP 04543-011Federative Republic of Brazil (Address of principal executive office) Indicate by check mark whether the registrant files or will file annual reports under cover of Form 20-F or Form 40-F: Form 20-F X Form 40-F Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(1): Yes No X Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(7): Yes No X Indicate by check mark whether by furnishing the information contained in this Form, the Registrant is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934: Yes No X If “Yes” is marked, indicate below the file number assigned to the registrant in connection with Rule 12g3-2(b):N/A BANCO SANTANDER (BRASIL) S.A. Taxpayer ID (CNPJ/MF) No. 90.400.888/0001-42 Publicly-held Company with Authorized Capital NOTICE TO THE MARKET BANCO SANTANDER (BRASIL) S.A. (“ Santander Brasil ” or “ Company ”) informs the market that on November 14 and 15, 2011 the Company filed a shelf registration statement anda relatedprospectus supplement with the U.S. Securities & Exchange Commission (“ SEC ”) with the purpose of having available for sale on a registered basis by Santander Brasil and certain companies belonging to Grupo Santander approximately 8% of Santander Brasil's stock. Santander Brasil hereby announces to the market that it has been informed by Banco Santander, S.A. (“ Santander Spain ”) that it is Grupo Santander's intention to use the registration to: (i) allow greater flexibility to the group infulfilling its commitment to deliver approximately a 5% stake in Santander Brasil under the outstanding exchangeable bonds;and (ii) fulfil Banco Santander’s commitment to reach a 25% free float in Santander Brasil's prior to October 2012 (or, subject to agreement with BM&FBOVESPA, prior to October 2014) when market conditions are appropriate. This notice shall not constitute an offer to sell, or the solicitation of an offer to buy, any of the securities, nor shall there be any sale of thesesecurities, in any state in which such offer, solicitation or sale would be unlawful prior to registration or qualification under the securities law of any such state. The Company has filed a registration statement (including a prospectus) with the SEC for the offering to which this communication relates. Before you invest, you should read the prospectus in that registration statement and other documents the Company has filed with the SEC for more complete information about Santander Brasil and this offering. You may get these documents for free by visiting EDGAR on the SEC website at www.sec.gov . Alternatively, you may request it by calling
